 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:18-cv-00747-KJM-CKD
12                      Plaintiff,
13          v.                                        FINDINGS & RECOMMENDATIONS
14   REAL PROPERTY LOCATED AT 8911
     HIGHWAY 49, MOKELUMNE HILL,
15   CALIFORNIA, CALAVERAS COUNTY,
     APN: 018–019–057–0000, et al.,
16
                        Defendants.
17

18
     I.     Introduction
19
            This case was referred to the undersigned pursuant to Local Rule 302(c)(19) and 28
20
     U.S.C. § 636(b)(1). This is a civil forfeiture action against real property located at 6199 Highway
21
     26, Valley Springs, California, Calaveras County, APN: 073-013-005-000, including all
22
     appurtenances and improvements thereto (hereafter referred to as “defendant real property”).1
23
     Plaintiff United States of America (“Government”) seeks default judgment against the interest of
24
     Xiulan Yang (“Yang”). Plaintiff seeks entry of a final judgment of forfeiture that vests in the
25

26   1
       Defendant real property is more fully described as follows: Lot 3032 of Rancho Calaveras,
27   Units No. 10, 11, 12, 13, and 14, Tract No. 180, as shown on the official map thereof, filed for
     record December 18, 1967, in Book 3, of Subdivision Maps, at page 12-12J, inclusive, Calaveras
28   County Records. (ECF No. 1 at 24 (Verified Compl. at Ex. I).)
                                                      1
 1   Government all right, title, and interest in defendant real property.

 2           The Government’s motion for entry of default judgment (ECF No. 90) came on regularly

 3   for hearing on October 9, 2019. Assistant United States Attorney Kevin Khasigian appeared at

 4   the hearing on behalf of the Government. Michael Gilligan, counsel for defendant Signet

 5   Management, LLC, appeared telephonically. Yang did not appear at the hearing.

 6           Upon review of the motion, supporting documents, and the oral representations of the

 7   Government at the hearing, and good cause appearing, the court now issues the following

 8   findings and recommendations.

 9   II.     Background

10           This case is proceeding on the Verified Complaint for Forfeiture in Rem (“complaint”)

11   filed April 3, 2018. (ECF No. 1.) The complaint makes the following factual allegations:

12           In 2016, law enforcement identified Leonard Yang as a participant in a large-scale

13   residential marijuana operation in Sacramento County that involved seven Sacramento residences.

14   (ECF No. 1 at ¶ 11.) Each residential property connected to the criminal organization consumed

15   an unusually large amount of electricity and the properties were purchased with hard-money

16   financing and thousands of dollars wired to the United States from China. (Id.) In September

17   2016, law enforcement executed federal search warrants at the seven residences and seized more

18   than 5,000 marijuana plants. (Id. at ¶ 12.) In September 2016, Leonard Yang and three co-

19   conspirators were indicted. (Id. at ¶ 13.)

20           In 2017, law enforcement identified Xiu Ping Li and others as participants in a large-scale
21   marijuana cultivation and trafficking organization, and identified nine properties connected to

22   their illegal activities. (Id. at ¶ 14.) Federal search warrants were executed at the nine properties

23   in July 2017. (Id. at ¶ 15.) In September 2017, Xiu Ping Li was indicted along with several other

24   individuals. (Id. at ¶ 17.)

25           Following these federal investigations and indictments, state and local authorities searched

26   a number of additional properties that were identified by the investigations as potentially tied to
27   the organization under federal examination. (Id. at ¶ 18.) Ultimately, in 2017 and 2018, law

28   enforcement executed search warrants at twelve properties in Calaveras County, including the
                                                       2
 1   defendant real property, and seized approximately 9,711 marijuana plants and over 100 pounds of

 2   processed marijuana. (Id. at ¶¶ 18–21, 30.) Regarding the defendant real property, on January

 3   11, 2018, law enforcement executed a state search warrant at the property and found an active

 4   marijuana grow that contained 1,346 marijuana plants. (Id. at ¶ 30.) Yang, a resident of

 5   Pittsburgh, Pennsylvania, is the listed owner of the defendant real property and purchased the

 6   property for $360,000 in June 2017. (Id.)

 7          The verified complaint alleges that defendant real property was used or intended to be

 8   used, to commit or to facilitate the commission of, a violation of 21 U.S.C. §§ 841, et seq.

 9   (prohibiting the manufacture, distribution, dispensing or possessing of a controlled or counterfeit

10   substance), an offense punishable by more than one year’s imprisonment, and therefore subject to

11   forfeiture pursuant to 21 U.S.C. §§ 881(a)(6)–(7). (Id. at ¶¶ 34–35, 37.)

12          Pursuant to order of this court filed April 12, 2018, notice of this action was published on

13   the official internet government forfeiture site <www.forfeiture.gov> and ran for at least thirty

14   consecutive days, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules of Admiralty or

15   Maritime Claims and Asset Forfeiture Actions. (ECF Nos. 3 (Order) and 19 (Declaration of

16   Publication).)

17          The U.S. Marshals Service posted defendant property with the verified complaint and

18   notice of complaint on April 27, 2018. (ECF No. 90-2 at ¶ 8; id. at 21.) On April 5, 2018, the

19   Government recorded a Lis Pendens (Notice of Pending Action) against defendant real property

20   with the Calaveras County Recorder. (ECF No. 12.)
21          On May 31, 2018, the U.S. Marshals Service attempted unsuccessfully to personally serve

22   the complaint and related documents upon Yang at his last known address. (ECF No. 90-2 at ¶ 6,

23   Ex. B.) Personal service upon Yang was again attempted on June 8 and June 18, 2018; the

24   documents were left at the residence on June 18, 2018. (Id.; see also ECF No. 63.) On April 23,

25   2018, copies of the complaint and related documents were sent by certified mail to Yang to his

26   last known address in Pittsburgh. (ECF No. 90-2 at ¶ 3, Ex. A.) The certified mail envelope was
27   signed for on April 27, 2019. (Id.)

28          To date, no claim or answer has been filed by, or on behalf of, Yang, as required by Rule
                                                      3
 1   G(5) of the Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture Actions,

 2   to contest this action. (ECF No. 90-2 at ¶ 7.)

 3          On July 24, 2018, at the Government’s request, the Clerk of Court entered default as to

 4   Yang, pursuant to Fed. R. Civ. P. 55(a). (ECF No. 67.)

 5   III.   Legal Standard

 6          “The Due Process Clause of the Fifth Amendment guarantees that ‘[n]o person

 7   shall . . . be deprived of life, liberty, or property, without due process of law.’ Our precedents

 8   establish the general rule that individuals must receive notice and an opportunity to be heard

 9   before the Government deprives them of property.” United States v. James Daniel Good Real

10   Prop., 510 U.S. 43, 48 (1993) (citations omitted). Due process is satisfied when the Government

11   complies with the notice requirements set forth by statute and in the federal and local rules of

12   procedure.

13          Civil forfeitures of real property are governed generally by 18 U.S.C. § 985. Forfeiture

14   actions in rem arising from a federal statute are governed by the Federal Rules of Civil Procedure,

15   Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

16   (“Supplemental Rule” or “Supp. Rule”). United States v. Real Prop., 135 F.3d 1312, 1315 (9th

17   Cir. 1998); see also Supp. Rule A(1)(B), and Supp. Rule G (setting forth specific procedural and

18   notice requirements). These rules are reflected in the Local Admiralty and In Rem Rules for the

19   U.S. District Court for the Eastern District of California (“Local Rule”), which govern all in rem

20   proceedings filed in this court. See Local Rule 500. Local Rule 540 sets forth the procedures for
21   obtaining default judgment in an action in rem.

22   IV.    Analysis

23          Local Rule 540(d) provides for an ex parte hearing and entry of default judgment, without

24   further notice, at any time after the time for answer has expired, provided due notice of the action

25   has been given and no one has appeared to claim the property and give security thereof. The

26   Government has demonstrated compliance with these requirements, subject to the rights of the
27   lienholder in defendant property.

28   ///
                                                       4
 1           A.      Notice

 2                   1.       Posted Notice on Defendant Property

 3           Local Rule 540(a) sets forth the requirements for achieving due notice of an action in rem

 4   commencing upon the “arrest” of the property. The Government may initiate a civil forfeiture

 5   action against real property by filing a verified complaint, posting notice of the complaint on the

 6   property, and serving notice on the property owner. 18 U.S.C. § 985(c)(1)(B) (“The Government

 7   shall initiate a civil forfeiture action against real property by . . . (B) posting a notice of the

 8   complaint on the property”); see also Supp. Rule G(2) (requirements of the complaint).

 9   The Government posted notice of the instant complaint on defendant real property on April 27,

10   2018. (ECF No. 90-2 at ¶ 8; id. at 21.)

11                   2.       Published Notice

12           Supplemental Rule G(4)(a)(iv)(C) provides that the requisite notice of the forfeiture action

13   may be met by timely notifying potential claimants of the action by posting a notice on an official

14   internet government forfeiture site for at least 30 consecutive days.

15           Pursuant to order of this court filed April 12, 2018 (ECF No. 3), the Government

16   published notice of this action on the official internet government forfeiture site

17   <www.forfeiture.gov> for 30 consecutive days. (ECF No. 19.)

18                   3.       Actual Notice

19           Congress has specified that in civil forfeiture actions against real property, the

20   Government shall “serv[e] notice on the property owner, along with a copy of the complaint.” 18
21   U.S.C. § 985(c)(1) (C); see also Local Rule 540(a)(2) (personal service on individual having

22   custody of the property), and (4) (personal service or by certified mail, return receipt requested, to

23   all individuals known to have an actual interest in the property). Supplemental Rule G provides

24   that “[t]he notice must be sent by means reasonably calculated to reach the potential claimant.”

25   Supp. Rule G(4)(b)(iii)(A).

26           The Government provided actual notice to all potential claimants in this action, including
27   Yang.

28   ///
                                                         5
 1          B.      Time for Filing a Claim and Answer Has Expired

 2          An individual asserting an interest in defendant real property may contest the forfeiture

 3   action by filing a claim not later than 35 days after notice, or not later than 30 days after the final

 4   publication. Supp. Rule G(a)(ii)(A) and (B). The claimant must file an answer to the complaint

 5   within 21 days after filing the claim. Supp. Rule G(b). See Real Prop., 135 F.3d at 1317

 6   (explaining that standing to contest in rem civil forfeiture action is dependent upon compliance

 7   with filing requirements).

 8          The Return Receipt for notice served on Yang was signed and returned on April 27, 2018.

 9   (ECF No. 90-2 at 8.) Final notice by publication was May 19, 2018. The most extended deadline

10   for filing a claim was 30 days after final notice by publication, or Monday, June 18, 2018. To

11   date—October 2019—Yang has not filed a claim or answer in this action, and the time for doing

12   so is long expired.

13          Accordingly, the Clerk’s entry of default upon Yang, the titled property owner, on July

14   24, 2018, was proper, and this motion for default judgment properly proceeds.

15          C.      Entry of Default Judgment is Proper

16          Pursuant to Federal Rule of Civil Procedure 55(a), the Clerk is required to enter default

17   when the fact of default is established by affidavit or otherwise. Fed. R. Civ. P. 55(a). The

18   Clerk’s entry of default against Yang effects his admission of the factual allegations of the

19   complaint, except those relating to the amount of damages. Fed. R. Civ. P. 8(b)(6) (“An

20   allegation—other than one relating to the amount of damages—is admitted if a responsive
21   pleading is required and the allegation is not denied”); Geddes v. United Fin. Group, 559 F.2d

22   557, 560 (9th Cir. 1977).

23          The court finds that the well pleaded allegations of the verified complaint state a claim for

24   which relief can be granted. Specifically, accepting as true the factual allegations of the verified

25   complaint, the Government has demonstrated that defendant property was used or intended to be

26   used, in any manner or part, to commit, or to facilitate the commission of, a violation of 21 U.S.C.
27   §§ 841, et seq. (prohibiting the manufacturing, distributing, dispensing or possessing of a

28   controlled or counterfeit substance), an offense punishable by more than one year’s
                                                        6
 1   imprisonment, and therefore subject to forfeiture to the United States pursuant to 21 U.S.C. §

 2   881(a)(7).

 3          It remains within the sound discretion of the district court to grant a default judgment

 4   pursuant to Federal Rule of Civil Procedure 55(b). Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th

 5   Cir. 1980). In making this determination, the court must consider the following factors set forth

 6   in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986):

 7                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                    plaintiff’s substantive claim, (3) the sufficiency of the complaint,
 8                  (4) the sum of money at stake in the action, (5) the possibility of a
                    dispute concerning the material facts, (6) whether the default was
 9                  due to excusable neglect, and (7) the strong policy underlying the
                    Federal Rules of Civil Procedure favoring decisions on the merits.
10

11   The Government seeks a final judgment of forfeiture against Yang as the listed owner of the

12   defendant real property. This is consistent with the nature of forfeiture in rem proceedings. See

13   Hanson v. Denckla, 357 U.S. 235, 246 n.12 (1958) (explaining that “[a] judgment in rem affects

14   the interests of all persons in designated property”).

15          Application of the Eitel factors supports entry of default judgment. First, the Government

16   would be prejudiced by the denial of its motion, spending additional time and effort litigating an

17   action in which the claimant has abandoned his claim to the defendant real property. Second, the

18   Government’s claims appear to have merit. Third, as set forth above, the Government has

19   adhered to the procedural requirements of a forfeiture action in rem, including the filing of a

20   sufficient verified complaint. Fourth, the defendant real property that was seized and subject to
21   forfeiture is not of such substantial value as to warrant denial of the Government’s motion. Fifth,

22   there are no genuine disputed issues of material fact. Sixth, there is no evidence that Yang’s

23   abandonment is due to excusable neglect. Finally, although merits-based decisions are always

24   preferred, it is not practical, as here, where Yang has abandoned his claims. Accordingly, there is

25   no impediment to default judgment sought by the Government and the court will recommend that

26   the motion be granted.
27   ////

28   ////
                                                       7
 1   VI.      Conclusion

 2            In accordance with the foregoing findings, IT IS HEREBY RECOMMENDED that the

 3   Government’s motion for default judgment (ECF No. 90) be GRANTED, thus extinguishing any

 4   right, title, or interest in defendant real property of potential claimant Xiulan Yang.

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, the parties may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” The parties are advised that

10   failure to file objections within the specified time may waive the right to appeal the District

11   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: November 15, 2019
                                                       _____________________________________
13
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE

15

16

17   15 USA747.default

18

19

20
21

22

23

24

25

26
27

28
                                                       8
